DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 7/26/22, with respect to Kishimoto have been fully considered.  Applicant’s arguments regarding domain size were addressed in the Office Action mailed 4/26/22.  However, Kishimoto does not teach or suggest the surface energy of the composition before and after curing as required by the newly amended claims. 
Therefore, the 103 rejection of claims 1, 4-6, 8, 9, 11, 14-18 and 21 as obvious over Kishimoto has been withdrawn. 
The 103 rejection of claim 2 as obvious over Kishimoto is moot because the claim has been canceled.  

Applicant’s arguments, see pages 6-7, filed 7/26/22, with respect to Rothfuss have been fully considered.  Rothfuss does not teach or suggest the surface energy of the composition before and after curing as required by the newly amended claims. 
Therefore, the 103 rejection of claims 1, 4-6, 8, 9, 11, 14-18 and 21 as obvious over Rothfuss has been withdrawn. 
The 103 rejection of claim 2 as obvious over Rothfuss is moot because the claim has been canceled.  

Applicant’s arguments, see page 9, filed 7/26/22, with respect to the obviousness double patenting rejections have been fully considered and are persuasive.  None of the claims of the patents and copending applications teach the instantly claimed amount of the thermoplastic resin.  
All rejections of claim 2 are moot because the claim has been canceled. 
Therefore, the obviousness double patenting rejection of claims 1, 4-6, 8, 9, 11, 14-18 and 21 as obvious over the claims of 075 has been withdrawn. 
The obviousness double patenting rejection of claims 1, 4-6, 8, 9, 11, 14-18 and 21 as obvious over the claims of 891 has been withdrawn. 
The provisional obviousness double patenting rejection of claims 1, 4-6, 8, 9, 11, 14-18 and 21 as obvious over the claims of 367 has been withdrawn. 
The provisional obviousness double patenting rejection of claims 1, 4-6, 8, 9, 11, 14-18 and 21 as obvious over the claims of 717 has been withdrawn. 

Allowable Subject Matter
Claims 1, 4-6, 8, 9, 11, 14-21 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Kishimoto, discloses a 3D printing composition, product and method but does not teach or suggest the instantly claimed surface energies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        

/Matthew E. Hoban/Primary Examiner, Art Unit 1734